The writ is denied. The court thinks the following ought to be said in addition:
The trial court refused the following charge requested by defendant:
"I charge you that if, after considering all the evidence in this case, you find that the guilt of the defendant depends upon circumstantial evidence, then I charge you a conviction should not be had, no matter how strong the circumstances may be, if they are reconcilable with the theory that some other person committed the crime for which he is prosecuted."
If it be error to refuse this charge in any case, there was no error in this case for the reason that the evidence went to show that the crime under investigation had been committed by two persons in co-operation. This fact rendered the charge misleading.
The following charge was refused to defendant:
"The court charges the jury that each and every one of you are entitled to have his own conception of what constitutes a reasonable doubt of the guilt of this defendant, that, before you can convict him, the evidence of his guilt must be so strong that it convinces each juror of his guilt beyond all reasonable doubt, and if, after a consideration of all the evidence, a single juror has a reasonable doubt of the defendant's guilt, then you cannot convict him."
This charge was condemned in the recent case of Alonzo Jones v. State, post, p. 390, 104 So. 773.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.